Carr, C. J.
The superior court of the city of Grand Rapids was created by, and organized pursuant to, PA 1875, No 49.  The Constitution of 1850 then in force and effect provided in article 6, § 1, thereof that:
“The judicial power is vested in one Supreme Court, in circuit courts, in probate courts, and in justices of the peace. Municipal courts of civil and criminal jurisdiction may be established by the legislature in cities.”
That the legislative action was taken pursuant to the permissive authority granted by the provision quoted of the then fundamental law of the State is apparent. The statute was entitled:
“An act to provide for a municipal court in the city of Grand Rapids, to be called ‘the superior court of Grand Rapids.’ ”
The provisions of the act were in accord with the general purpose set forth in the title. Notice of the election of the judge of the court was required to be given in the manner prescribed by law with reference to city officers. One elected to the office, under the statute as amended in 1881, entered on the performance of his duties on the first Monday of May nest succeeding his election. Pursuant to amendment the clerk has been, and now is, appointed by the judge of the court for a term of 2 years. It is further provided by the statute, as amended, that the judge shall *259appoint a chief deputy clerk who shall also perform the duties of bailiff. Power of removal of said officers of the court is vested in the judge thereof. Other provisions of the statute clearly indicate the purpose of the legislature to establish a municipal court pursuant to the permissive authority granted with reference thereto by the State Constitution then in effect.
The plaintiff in the instant case served as judge of the superior court of Grand-Rapids for a number of terms, retiring on May 4, 1959. Invplved here is the question as to the amount of compensation that he was entitled to receive from the State during the last 3 of the 6-year terms served by him. The statute creating the court provided in section 6 thereof as originally enacted, and as subsequently amended, that:
“The judge of said superior court shall receive-from the treasury of the State of Michigan the same annual salary as may be- payable to circuit judges.”
The statute also authorizes additional payments to be made by the city of Grand Rapids pursuant to action of the legislative body thereof.
The present action was instituted in the court of claims of the State, plaintiff seeking a declaratory judgment with reference to compensation that he asserted was owing to him but which State officials declined to pay. The petition was denied for reasons set forth in Taylor v. Auditor General, 360 Mich 146, and thereafter plaintiff’s statement of claim was amended in such manner as to assert the right to a judgment for the aggregate of the alleged withheld payments. The amended claim, referring to the provision of section 6 of the act creating the superior court, above quoted, asserted that on the 10th of January, 1942, the annual salary of circuit judges,, payable by the State, was fixed by legislative action *260at $7,000, that plaintiff was entitled to a like salary but was paid at the rate of $6,000 per annum until the first of May, 1947, when a new term began. Likewise, during such new term the annual salary of circuit judges was fixed at $9,000 but that plaintiff continued to be paid at the rate of $7,000 until the expiration of his current term of office and his entry on a new term in May, 1953. In August, 1954, the salary of circuit judges was fixed at $12,500 but the officers of the State charged with the duty of paying plaintiff’s salary refused to make payments to him at the increased rate during the continuance of his then term of office. Plaintiff asserted that during the aggregate period in question he should have received from the State of Michigan the sum of $28,978.46 over and above the salary payments made to him. He sought judgment for that amount, together with interest, claiming that the officers of the State whose acts he questioned improperly determined the salary that he was lawfully entitled to receive.
The State contested plaintiff’s right to the additional payments claimed by him, asserting that under article 16, § 3, of the present Constitution of the State (1908) plaintiff’s salary could not be increased during a current term of office. Said section reads as follows:'
“Neither the legislature nor any municipal authority shall grant or authorize extra compensation to any public officer, agent, employee or contractor after the service has been rendered or the contract entered into. Salaries of public officers, except circuit judges, shall not be increased, nor shall the salary of any public officer be decreased, after election or appointment.”
It was the contention of the defendants on the hearing of the matter in the trial court that plaintiff *261was not a circuit judge within the meaning of said section of the Constitution, that he was not entitled to the benefit of the specific exception made in favor of such judges, and that the payments that he claimed should have been made to him were forbidden by the Constitution. It was further pleaded by way of affirmative defenses that the statute of limitations  barred all portions of plaintiff’s claim asserted to have accrued prior to November 14, 1955; and that plaintiff, having failed to institute action or give notice of his intention to do so within a period of 1 year from the date his claimed cause of action accrued, as provided by section 11a3 of the court of claims act, was barred as to the portion of his said claim accruing prior to November 14, 1957.
Following a hearing the trial judge rejected defendants’ claims and entered judgment for plaintiff in the aggregate sum of $39,190.58 with interest thereon at the rate of 5% per annum from November 15,1960. From the opinion filed it would appear that the trial judge accepted plaintiff’s theory that because of the nature of the jurisdiction vested in the superior court plaintiff was, from both a practical and legal standpoint, a circuit judge within the meaning of article 16, § 3, of the present State Constitution (1908). Defendants have appealed from the judgment entered, asserting that the superior court of Grant Rapids is not a circuit court, that plaintiff during the period in question was not a circuit judge within the meaning of the term as used in the State Constitution, and that the statutory provision on which plaintiff relies that the State shall pay him the same salary as is paid to circuit judges cannot be given the force and effect of render*262ing inapplicable the specific prohibition of article 16, § 3.
As before suggested, there is nothing in the act creating the superior court of Grand Rapids or in subsequent amendments thereto, including PA 1877, No 147, indicating that the legislature of the State has at any time regarded said court as a circuit court. The title of the act of 1875 is significant in this regard, and that title has never been changed. There can be no question as to the provision of the Constitution of 1850 on which the legislature relied in providing for a municipal court in Grand Rapids. The status of said court was involved in several cases arising shortly after its organization, among which are People, ex rel. Heath, v. Kent Circuit Judge, 37 Mich 372; People, ex rel. Allen, v. Kent Circuit Judge, 37 Mich 474; Grand Rapids, N. & L. S. R. Co. v. Gray, 38 Mich 461. In the latter case the Court, after referring to article 6, § 1, of the Constitution of 1850, said (pp 464, 465):
“It is also clearly apparent that each circuit, as contemplated in and provided for by the Constitution, should include at least 1 county, and that at no time could there be more than 1 circuit court in a county or a circuit and a county court in the same county. It must however have been a matter considered by the members of the constitutional convention, engaged as they were, in the preparation of a judicial system permanent in its character, that a necessity might thereafter arise in some circuits, to relieve them from a part of their business; that in the growth and development of the State, cities would be springing up, in which, owing to the large manufacturing, mercantile and other business carried on and transacted therein, considerable litigation might be expected to arise, and that the circuit court of the county in which such city or cities were situate, would be inadequate to meet the growing demands made upon it in a prompt and satisfactory *263manner, and that it might therefore at some time become necessary to establish 1 or more courts in particular cities to relieve the circuit of a portion of the business, and that with this object and purpose in view the clause in question authorizing the legislature to establish municipal courts in cities was inserted.
“There was not however, in my opinion, any intention, by the insertion of this clause, to destroy or materially change or affect the jurisdiction conferred upon the circuit courts, or any of them, or, that such municipal courts when established, should have a jurisdiction, territorially, in any class of cases, coextensive with the limits of the county, much less of the entire State. They were in my opinion intended for the benefit of and to meet the wants of the city in which they were established.”
In Dunham v. Tilma, 191 Mich 688, the question arose as to whether the judge of the superior court of Grand Rapids was entitled to receive during his current term an increase in salary sought to be made by the common council of Grand Rapids. An action of mandamus was instituted against the comptroller of the city to compel him to recognize the increase. It is interesting to note that essentially the same question was raised on behalf of the plaintiff as in the instant case. Specifically it was claimed that the establishment of the superior court of Grand Rapids was not the creation of a new court “but merely a division and continuation of an already established court—the circuit court for the county of Kent—and a carving out therefrom, and a division of the jurisdiction thereof, on a territorial basis.” This Court in a unanimous opinion written by Justice Person rejected the claim made, pointing out (p 691) that if it were well-founded the superior court without any grant from the legislature would possess all the powers vested by the Constitution in circuit courts. It was emphasized, however, citing Nichols v. Judge *264of Superior Court, 130 Mich 187, that municipal courts derive their powers from legislative action, and that without reference to the extent of such powers they still remain municipal courts. People, ex rel. Covell, v. Treasurer of Kent County, 36 Mich 332.
The opinion in Dunham v. Tilma further emphasized the fact that the superior court of Grand Rapids was professedly organized as a municipal court. It was pointed out that judges of circuit courts may fill vacancies in the office of county clerk or prosecuting attorney, and that the clerk of the-county is the clerk of the circuit court for such county. No claim is or can he made that the judge of the superior court of Grand Rapids has any such power of appointment, or that the county clerk is-the clerk thereof. Dunham v. Tilma was quoted and followed in Mooney v. Unemployment Compensation Commission, 336 Mich 344, in which it was held that a statutory provision granting a right of review by writ of certiorari from circuit court did not vest jurisdiction in the superior court of Grand Rapids, jurisdiction to the municipal court not having been specifically granted by the legislature.
While plaintiff herein was serving his last term as judge of superior court the legislature by PA 1954, No 155, increased the salary of circuit judges to-$12,500 per annum. Relying on the same statutory provision that is invoked in the present case, plaintiff instituted mandamus proceedings in this Court to compel the auditor general to issue payroll vouchers increasing his salary to conform to that paid to-judges of circuit courts. Taylor v. Auditor General, 342 Mich 265. The defense to the action was based on article 16, § 3, of the State Constitution (1908). In sustaining the defense it was said (p 269):
*265“The provision of the Constitution is clear. The legislature cannot fix plaintiff’s salary by reference and thus circumvent the express constitutional inhibition against the increase of plaintiff’s salary during term. He is not a circuit judge, does not come within the plainly worded exception to the constitutional inhibition, and his salary cannot be increased during term.”
It would seem to he unnecessary to pursue further the discussion as to whether the superior court of Grand Rapids may be regarded as a circuit court and the judge thereof classified as a circuit judge within the meaning of article 16, § 3, of the State Constitution. The answer to the query does not lie in the similarity of powers, subject to exceptions and territorial restrictions, but basically rests on the fact that circuit courts are invested by the fundamental law of the State  with powers of which they cannot be deprived by legislative action, while the extent of jurisdiction of municipal courts is a matter subject to legislative control, under constitutional provisions pertaining to such functions and to the exercise of the legislative prerogative. As appears from the language of the act creating it, from amendments thereto, and from decisions of this Court relating to the matter, the superior court of Grand Rapids was created under the gránt of authority to the legislature to establish municipal courts in cities. "We cannot avoid the conclusion as expressed in prior decisions of this Court that the judge of the superior court of Grand Rapids may not be regarded as a circuit judge and as such within the exception set forth in the constitutional provision here involved. On the contrary, he is subject to the general inhibition of that provision and his salary may not be increased during his term of office on the theory that he is either legally or factually a circuit judge.
*266This brings us to a consideration of the question as to the practical effect of section 6 of the act of 1875 creating the superior court of Grand Rapids. That act provided, as does the amended statute,  that the judge of the superior court shall receive from the State of Michigan the same annual salary as may be payable to circuit judges. It is the claim of the plaintiff in substance, which claim the trial judge apparently accepted, that this provision of the statute constitutes the establishing of a formula pursuant to which compensation of the superior court judge is to be determined from time to time. Reliance is placed on decisions from other States involving statutes fixing compensation to be paid to certain public officials on the basis of population.
Typical of such decisions is State, ex rel. Mack v. Guckenberger, 139 Ohio St 273 (39 NE2d 840, 139 ALR 728). Involved there was a State statute undertaking to fix additional compensation for a judge of a court of common pleas on the basis of 3 cents per capita for the first 50,000 population of the county of residence at the time of election or appointment, as ascertained by the Federal census. It was held that a change in population would entitle the incumbent of the office in .question to an increase in salary during his term if it was established by the census that the population had increased to such an extent as to authorize it. A constitutional provision against increasing salaries during terms of office was held not applicable. Of like import are Crowe v. Board of Commissioners of St. Joseph County, 210 Ind 404 (3 NE2d 76); State, ex rel. Harvey, v. Linville, 318 Mo 698 (300 SW 1066); Puterbaugh v. Wadham, 162 Cal 611 (123 P 804). In the above cited decisions, however, it appears that no legislative action claimed as the basis for an increase in *267compensation during a current term of office was involved. In the case at bar the situation is otherwise. Each increase in the salary of circuit judges, from which plaintiff claims the right to benefit, was due directly to legislative action. We are not, in other words, dealing with a formula resting on the basis of a change in population, an increase or decrease in assessed valuation, or other analogous factor. If plaintiff is entitled to the various increases that he claims in this proceeding it is by virtue of the fact that the legislature spoke and that its action in so doing required the payment to him of increased compensation during his term of office. Such an increase would be as much due to legislative action as though stated in specific language.
Reliance is placed by plaintiff on the decision of the supreme court of Colorado in Blakeley v. People, ex rel. Madden, 104 Colo 206 (89 P2d 1015). That was a proceeding in mandamus to require the payment of additional salary to the judge of the juvenile court of the city and county of Denver. For some years a salary of $4,000 per annum had been paid. On June 7, 1937, there became effective an act of the legislature fixing the salary of district judges at $5,000 per annum. By prior act of 1923 payment to juvenile court judges of a salary not less than that received by district judges was directed. Relying on said act plaintiff in the case claimed that the increase of the salary of district court judges to $5,000 automatically increased his pay to the same amount during his current term. The defendants relied on a provision of the State Constitution directed against an increase or decrease in the salary of any public officer, after election or appointment, as fixed by legislative enactment. The constitutional provision in question was adopted in 1928. Commenting thereon (p 209) the majority opinion in the case deemed it reasonable to infer that the voters in adopting the *268amendment believed “that authorized change in salaries of district judges, when made, would work immediate like result as to the salary of the judge of the juvenile court.” It would appear therefore that the Colorado court, in upholding the claim of the plaintiff that he was entitled to the increase in salary, did so on the basis of an assumption that the people had adopted the constitutional provision after the statute had been adopted in 1923 in the belief, or on the theory, that the statute would control and that the prior existing status would continue. It is significant that 2 members of the court dissented, expressing their reasons for dissent in the following- terse statement (p 215):
“I think the court’s opinion sanctions not only amendment of the constitution by indirection and implication, but amendment by the legislature. My reason for that conclusion, to which I think no answer has been made, may be thus briefly stated: There is not a word in the constitution about a juvenile judge or his salary. Hence if he has any salary it must be provided solely by statute. During every minute that court has been in existence the constitution has forbidden the application of changes in salaries so fixed to persons then in office. This judge was in office when the statute was passed, hence he cannot take the increase during that term.”
Whether the assumption on which the majority of the members of the Colorado court apparently relied was properly made does not require discussion. It is certain in the instant case that the interpretation of article 16, § 3, of the Michigan Constitution (1908) does not involve any such consideration. The Constitution of 1850 provided in section 20 of the schedule thereof that “it shall not be lawful hereafter for the legislature to increase or diminish the compensation of any officer during the term for which he is elected or appointed.” This provision remained in *269force until the effective date of the present Constitution, January 1, 1909. Up to that time it was not within the power of the legislature to increase the salaries of circuit judges, or the salary of the judge of the superior court of Grand Rapids, effective during current terms of office. If we assume, as the trial court suggests in his opinion, “PA 1875 No 49, § 6 was in the minds and intelligence of the delegates to the convention of 1908” the query naturally suggests itself why specific mention was not made in article 16, § 3, of the superior court judge. That was not done and there is no basis for any inference that an unexpressed inclusion was intended. The sole authority cited in support of plaintiff’s position as to the effect to be given to section 6 of the act of 1875 is the holding of the majority of the Colorado court, which holding we decline to follow.
The conclusion reached on the principal questions at issue renders it unnecessary to consider the arguments of the defendants with reference to the statute of limitations and the failure to observe the requirements of the court of claims act with reference to the time of notice of an intent to file a claim and the filing of such claim.
The case is remanded to the trial court with directions to set aside the judgment entered and to render judgment in favor of the defendants.
Dethmers, Kelly, and Souris, JJ., concurred with Carr, C. J.

 CL 1948, § 691.111a (Stat Ann 1959 Cum Supp § 27.3548 [11-1/2]).